Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings are objected to under 37 CFR 1.83(a) and 37 CFR 1.83(b).  The drawings must show every feature of the invention specified in the claims. The drawings are incomplete. Therefore, the specifics of the clock frequency drift estimation block and the adaptive block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the clock frequency drift estimation block and the adaptive block as described in the specification.  As noted in previous Office Actions, the claimed subject matter is directed to the CFDE Block and the Adaptive Block in association with the conventional Measurement Engine and Position Estimation Engine.  However, both the CFDE Block and the Adaptive Block are essentially black boxes that fail to show what the blocks comprise and do.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
The drawings are objected for failing to specifically show anything about the CFDE Block and an Adaptive Block, which is what the applicants claim to be the novelty of their invention, by anything other than a black box.  Contrary to the applicants’ opinion, the drawings thereof are required and necessary for an understanding of the subject matter sought to be patented.  Applicants are of the opinion that because the specification describes such, there is no necessity for drawings, which is contradictory to the rules; under the applicants’ allegations, no patent application would require any drawings if the specification described the invention.  The issue is directed to an objection to the drawings and not to a rejection on the basis of insufficient disclosure.  As specified in 37 CFR 1.83, only conventional features where their detail illustration is not essential for a proper understanding of the invention are not required to be shown 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

Thus, if the applicants admit on the record that the CFDE block and the Adaptive block are conventional components performing conventional functions, the drawing objection will be withdrawn.  Without such statement, the applicants’ arguments are not persuasive.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim has been amended to include “engine configured receive a clock.”  First, the statement is grammatically incorrect. Second, the language is further indefinite since it is unclear how a measurement engine receives a clock; it would appear that the measurement engine receives a signal from a clock, however, receiving a clock is grammatically incorrect.  Finally, the metes and bounds of receiving a “clock (signal)” are undefined in the claims and it is the averaged delta Doppler is a measurement of drift in frequency of the clock” does not provide any structural limitation but merely provides an alternative manner of stating “an averaged delta Doppler.”
In claims 1, 11, and 20, the language “an averaged delta doppler” fails to clearly and distinctly set forth the metes and bounds of the claims.  It is unclear what is encompassed by such language. The amendment “a Doppler measurement of the set of Doppler measurements corresponds to a satellite of a plurality of satellites” does not correct the issue with the language nor does it suggest that which the applicant argues for.  As the “set of doppler measurements” is one of the inputs of data to the position estimation engine, the set still incorporates a plurality of satellites and inherently each one of the Doppler measurements is associated with a respective satellite since the position estimation engine necessarily requires reception of signals from at least three satellites in order to determine a two dimensional position/velocity.  Thus, suggestions and arguments that the averaged delta Doppler corresponds to a plurality of Doppler measurements associated with a single satellite is not persuasive since the scope of the claim is not limited thereto.
In claims 1, 11, and 20, the position estimation engine estimates a position and a velocity based on the averaged delta Doppler, but it is not clear in what manner the averaged delta Doppler is used in the position and velocity estimations. According to the specification, the averaged delta Doppler supposedly “provides drift in clock frequency.”  While the applicant has 
Claims 9 and 19 remain indefinite due to the language “the process noise parameter provides a bandwidth of the position estimation engine.”  The language fails to clearly and distinctly define the subject matter since it is not clear what is encompassed by “providing a bandwidth of the position estimation engine” particularly with respect to the manner in which a “noise parameter” provides a bandwidth of an engine.  Thus, the scope lacks clarity.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, as originally filed, does not support the claim in its present form since the Office fails to see where the specification sufficiently describes and enables a determination of the bandwidth of the position estimation engine from the process noise parameter.  The (t)he process noise parameter 222 provides a bandwidth of the position estimation engine 220.”  Due to the lack of a clear understanding of the terminology “provides a bandwidth of the position estimation engine” in the specification and the claim language that the bandwidth of the position estimation engine “is determined from the process noise parameter,” the claim language represents new matter that is required to be cancelled since the specification’s sole statement “(t)he process noise parameter 222 provides a bandwidth of the position estimation engine 220” fails to sufficiently disclose and fails to sufficiently enable an artisan to determine a bandwidth of the position estimation engine “from the process noise parameter.”  After consideration of the Wands factors, undue experimentation would be required by the artisan to determine a bandwidth of the position estimation engine which is described by the specification as responsive to pseudoranges and dopplers to compute a user position and velocity.  While the applicant argues that the engine is a Kalman filter and one of ordinary skill in the art of Kalman filtering would know that the process noise parameter controls the bandwidth, the applicant is arguing the specification as opposed to the claim language with respect to the Kalman filter.  Since the scope of the claim is not limited to a Kalman filter and there is no evidence to support the applicant’s conclusion, the full scope of the claim is not sufficiently described nor enabled by the specification.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al (6,642,884).
Bryant et al disclose a GNSS receiver (FIGs 3, 5 and 6, e.g.) including a measurement engine (17/18) to generate a set of range rate/Doppler measurements (e.g., 13:39+) and a set of pseudorange measurements (e.g., 13:53+) and a position engine (20) to estimate position and velocity of the receiver (e.g., 7:15+, 14:7-16).  Any one of the local oscillators meets the scope of the providing of a clock signal to the measurement engine. Additionally included is a carrier smoothing process (FIG. 5) wherein “all of the frequency differences corresponding to a particular satellite signal are simply averaged in step 42” (e.g., 16:44+). The GNSS receiver computes the location and velocity (e.g., 59, FIG. 6) using the refined average carrier frequency differences (43) and the pseudoranges (49) and pseudorange rates.  Bryant et al (as well as conventional GPS/GNSS receivers) measure code phase/pseudorange information (e.g., 1:33+, 3:48+, 7:15+, 13:53); the code phase measurements are no different from pseudo range measurements.  Bryant et al (as well as conventional GPS/GNSS receivers) measure Doppler information (e.g., FIGs. 5 and 6 - the set of frequencies resulting in the frequency differences, 13:39+) as well as uses such to determine position and velocity, (e.g. FIG. 6 block 59, 14:7+).  The processor 20 receives the set of Doppler and pseudorange measurements, since the location solver is part of the microprocessor 20 and is responsive to the measurements.
Response to Arguments
Regarding the drawing objection, the applicant requests withdrawal of the objection on the basis that the specification describes the subject matter in the detail description.  Thus, on the basis of such an argument, no drawings would ever be required if the claimed subject matter was described in the specification.  The argument is not convincing and drawings which explicitly show what the CFDE and Adaptive Blocks are and perform are required to be shown.
Statements with respect to the rejections under 35 USC 112(a) and (b) are set forth in the rejections above for those that were not overcome.
Regarding the prior art to Bryant et al the applicant argues that Bryant et al is directed to differencing dopplers from distinct satellites whereas the applicant determines differences in dopplers for a single satellite.  However, the applicant fails to argue claim language since the claim language is not limited to such.  The measurement engine receives a set of Doppler measurements and a set of pseudorange measurements and the sets of measurements are used to determine position and velocity of the receiver.  As such the input signal associated with the sets of measurements necessarily includes in each set at least three measurements from three satellites (in order to determine a two-dimensional solution).  The amended claim language simply states that a doppler measurement from each set corresponds to one satellite but is silent as to the nature of the generation of an averaged delta Doppler being derived from a plurality (at least three) of measurements from a single satellite.  Thus, the applicant’s arguments are not persuasive to overcome the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646